                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-127-FDW-DCK

 JACK THOMPSON,                                    )
                                                   )
                    Plaintiff,                     )
                                                   )
        v.                                         )         ORDER
                                                   )
 APPLIED SERVICES AUGMENTATION                     )
 PARTNERS, INC.,                                   )
                                                   )
                   Defendant.                      )
                                                   )


       THIS MATTER BEFORE THE COURT on “Defendant’s Unopposed Motion For

Extension Of Time To Respond To Plaintiff’s Complaint” (Document No. 9. This matter has

been referred to the undersigned Magistrate Judge pursuant to 28U.S.C §636(b), and immediate

review is appropriate. Having carefully considered the motion, the record, and the applicable

authority, the undersigned will grant the motion with modification.

       This matter is governed by the “Standing Order Governing Civil Case Management Before

the Honorable Judge Frank D. Whitney.” (3:07-MC-047-FDW, Document No. 2). As such the

“Initial Scheduling Order,” issued in this case on March 18, 2019, provides in pertinent part:

               Extensions of time to serve pleadings shall not be granted except by
               leave of court for good cause shown (consent of opposing counsel
               alone is not sufficient). Absent extraordinary circumstances, no
               party shall receive more than one extension of time to serve a
               pleading, with any such extension being no more than twenty (20)
               days in duration.
               …
               Any motion to extend the forgoing time… shall be filed
               immediately upon counsel learning of the need for the same and
               in any event no fewer than three (3) business days in advance of
               the filing deadline sought to be modified. The moving party must



      Case 3:19-cv-00127-FDW-DCK Document 10 Filed 04/09/19 Page 1 of 2
               show consultation with opposing counsel regarding the requested
               extension and must inform the Court of the views of opposing
               counsel on request. If a party fails to make the requisite showing,
               the Court will summarily deny the request for extension.

(3:07-MC-047-FDW, Document No. 2) (emphasis added).

       Here, Defendant seeks an extension of more than twenty (20) days to respond to the

Complaint, and filed its motion to extend time less than three (3) days in advance of the filing

deadline sought to be modified. Although Defendant has not fully complied with Judge Whitney’s

requirements, the undersigned will allow an extension of time. Future requests in violation of

Judge Whitney’s Standing Order will not be allowed.

       IT IS, THEREFORE, ORDERED that “Defendant’s Unopposed Motion For Extension

Of Time To Respond To Plaintiff’s Complaint” (Document No. 9) is GRANTED. Defendant

shall file an Answer, or otherwise respond to Plaintiff’s Complaint, on or before April 29, 2019.


       SO ORDERED.


                                    Signed: April 8, 2019




                                                 2

      Case 3:19-cv-00127-FDW-DCK Document 10 Filed 04/09/19 Page 2 of 2
